 Case 1:20-cr-00185-CMH Document 63 Filed 11/16/20 Page 1 of 2 PageID# 337




                      UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

                                                        :
UNITED STATES OF AMERICA                                :
                                                        :
v.                                                      :   Case No. 1:20-cr-185-CMH
                                                        :   The Hon. Claude M. Hilton
TARIK JAAFAR,                                           :
                                                        :
               Defendant.                               :
                                                        :
                                                        :

         DEFENDANT’S MEMORANDUM REGARDING GOOD TIME CREDIT

       On Friday, November 13, 2020, this Court held a sentencing hearing for Mr. Jaafar and

determined that a variance sentence of one year of incarceration was appropriate in this case.

Under 18 USC §3624(b), good time credit is only available to “a prisoner who is serving a term

of imprisonment of more than 1 year” (emphasis added) and accrues at the rate of up to 54 days

a year. Consequently, courts often impose a sentence of a year and a day in order to give a

defendant the opportunity to earn such credit. Otherwise, a sentence of 12 months can end up

being longer than a sentence of, for example, 13 months with good time credit earned.

       This Court has not yet filed a Judgment Order and may have already intended to include

this extra day. In an abundance of caution, undersigned counsel mentions it herein and

respectfully requests that the Court consider it.

                                               Respectfully submitted,

                                               TARIK JAAFAR
                                               By Counsel




                                                    1
 Case 1:20-cr-00185-CMH Document 63 Filed 11/16/20 Page 2 of 2 PageID# 338




                                                    /s/
                                            Jeffrey Zimmerman, Esquire
                                            Virginia State Bar No. 38858
                                            Jeffrey Zimmerman, PLLC
                                            108 N. Alfred Street
                                            Alexandria, VA 22314
                                            Telephone Number: (703) 548-8911
                                            Facsimile Number: (703) 548-8935
                                            Email Address: www.zimpacer.com


                                 CERTIFICATE OF SERVICE
       I hereby certify that on this 16th day of November 2020, a true and accurate copy of the
foregoing was electronically filed and served via the Court’s CM/ECF system to all counsel of
record and a copy was emailed to Senior United States Probation Officer Kelly M. Smihal.


                                            ____________/s/_____________________
                                            JEFFREY D. ZIMMERMAN




                                               2
